Dowling, J.
The appellant was elected treasurer of Hendricks county at the general election of 1902, and qualified and took possession of the office at the expiration of the term of his predecessor, January 1, 1904. James A. Clay, one of the appellees, was nominated as the successor of Vestal at a Republican primary election held in 1904, to be voted for as the candidate of the Republican party for treasurer of said county at the general election to be held in November, 1904. The appellant, Vestal, brought this suit against the chairman and secretary of the Republican county committee and said Clay, to enjoin those officers from certifying Clay’s name to the board of election commissioners of Hendricks county as the candidate of the Republican party for county treasurer to be voted for at the said general election of November, 1904. The ground of appellant’s action was that by the act of February 11, 1903 (Acts 1903, p. 24), a successor in office to said Vestal could not be elected until the general election of November, 1906. A demurrer to the complaint was sustained, and the appellant refusing to amend, judgment was rendered on the demurrer in favor of the appellees.
The ruling on the demurrer is assigned for error. No objection is made to the form of the action, and nothing is decided concerning the appropriateness of the remedy sought.
The only question involved in this case is the constitutionality of the act of February 11, 1903. That question has been decided adversely to the appellant in Gemmer v. State, ex rel. (1904), ante, 150. Upon the authority of that case the judgment is affirmed.
Hadley, J., did not participate in this case.